                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          DOCKET NO. 3:03-CR-00029-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
TIMOTHY MASSEY,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion to Reduce

Sentence pursuant to 18 U.S.C. § 3582(c)(2). See Doc. No. 100. In support, Defendant explains

that his mother was the caregiver of his son for fifteen years. Now, she suffers from a condition

that “makes it impossible for her to continue being [his] son’s caregiver” so his son is under

supervision of the department of social services. Id. at 1. Defendant thus wishes to be released to

take care of his son and work at a welding company. Id. at 2.

       The Court is sympathetic to Defendant’s current situation. Even so, as the Court explained

in its Order for Defendant’s other case, the Court does not believe that these facts, standing alone,

warrant a sentence reduction here. See United States v. Massey, No. 3:13-CR-224, Dkt. 47 (April

13, 2020). Therefore, the Court declines to exercise its discretion to reduce Defendant’s sentence.

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Reduce Sentence

pursuant to 18 U.S.C. § 3582(c)(2), Doc. No. 100, is DENIED.

                                             Signed: April 20, 2020




         Case 3:03-cr-00029-MOC Document 103 Filed 04/20/20 Page 1 of 1
